Citation Nr: 0715105	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  01-06 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for chronic renal failure, 
as due to the veteran's service-connected post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from May 1966 to May 
1970, and from June 1971 to February 1974.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In June 2005, the Board remanded the veteran's claim 
to the RO for further evidentiary development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in June 2005, the Board remanded the 
veteran's claim for further evidentiary development.  In its 
Remand, the Board noted that the medical evidence did not 
confirm if the veteran took lithium for his service-connected 
PTSD, and that there was conflicting evidence regarding the 
diagnosis of a current renal condition.  It was further noted 
that, in a May 2005 written statement, the veteran's service 
representative asserted that the September 2003 VA examiner 
was not a physician and that a review of the examination 
report did not indicate if the examiner was a physician.  The 
Board directed the RO/AMC to obtain all the veteran's medical 
records pertaining his treatment for PTSD, including records 
of all medications prescribed to treat his PTSD, both prior 
to and after lithium discontinuance in approximately May 
1999, to the present.  

The Board also specifically directed the RO/AMC to forward 
the veteran's claims file to "appropriate physician(s)" for 
examinations and opinions.  The Board specifically directed 
that, after reviewing the records and examining the veteran, 
the "physician(s)" (emphasis in the original) should 
respond to the remand questions regarding the relationship, 
if any, between the prescribed lithium, the veteran's 
service-connected PTSD, and his renal failure, if diagnosed.

Unfortunately the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the RO/AMC has not complied with the 
directive from the Board's June 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (where the remand orders of the 
Board are not complied with, the Board commits error as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

The Board notes that some partial development was completed.  
This includes sending the veteran a notice in November 2005, 
and a letter in May 2006, that satisfied the Veterans Claims 
Assistance Act (VCAA) notice obligations in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 
2005).  Furthermore, as per the directive in the Board's June 
2005 remand, VA outpatient records, dated from April 1997 to 
November 2000, and medication records, dated from December 
1999 to June 2006, were obtained.

However, other action specifically requested by the Board in 
June 2005 has yet to be completed.  See Stegall v. West, 
supra.  The December 2005 VA genitourinary examination 
afforded the veteran was performed by the same physician's 
assistant who examined the veteran in September 2003, and not 
by a physician.  But, as set forth above, in June 2005, the 
Board specifically directed that examination(s) be performed 
and that the "physician(s)" who examined the veteran review 
his medical records.  There is no indication that this was 
done.  Furthermore, while the December 2005 VA psychological 
examination report was prepared by a psychologist, that 
examiner essentially said it was impossible for him to answer 
the Board's questions regarding lithium, and speculated that 
lithium was probably administered due to the veteran's 
history of behavioral lability, and not PTSD, per se.

Thus, the Board finds that a remand of this case is necessary 
in the interest of due process and fairness.  See Stegall v. 
West, supra.

The Board regrets the further delay in adjudicating the 
veteran's case.  However, while, in most cases a physician's 
assistant is qualified to prepare an examination report upon 
which the Board may rely to render a fair and just decision, 
given the medical complexity of the veteran's claim, the 
Board believes that the veteran must be afforded new VA 
examination(s) performed by physician(s) prior to appellate 
consideration of his claim. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the veteran 
for appropriate VA examinations, e.g., 
psychiatric, nephrology, performed by 
qualified physicians (e.g., 
psychiatrist, nephrologist).  The 
examiner (s) should review the 
veteran's medical records and examine 
the veteran.  All indicated tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examining physician(s) 
should provide responses to the 
following questions:

a.	Is it at least as likely as not 
(i.e., to at least a 50-50 degree 
of probability) that lithium was 
administered for treatment of the 
veteran's service-connected PTSD 
or is such a course of medical 
treatment unlikely (i.e., less 
than a 50-50 probability)?  If the 
Lithium was not administered to 
treat the veteran's service-
connected PTSD, was it 
administered for treatment of non-
service connected pathology?   

b.	Does the veteran currently have 
chronic renal failure or 
impairment?  If renal failure is 
diagnosed, the medical 
specialist(s) should assess the 
nature, severity, and etiology of 
any renal failure disorder found 
to be present.

c.	The physician(s) should proffer an 
opinion, with supporting analysis, 
as to the likelihood that the 
veteran's diagnosed chronic renal 
failure or impairment was caused 
or aggravated by Lithium toxicity 
or the use of Lithium.  The degree 
of chronic renal impairment that 
would not be present but for the 
prescribed Lithium should be 
identified

d.		The examiner(s) is (are) requested 
to render an opinion as to whether 
the diagnosed renal impairment 
suggested an acute finding that 
resolved once Lithium was stopped 
or did it resolve on its own 
without regard to Lithium use?  
If, alternatively, chronic renal 
failure is present that should 
also be noted.

e.	In rendering an opinion, the 
examiner(s) is (are) particularly 
requested to address the opinion 
of the VA clinic physician on May 
23, 2000 (to the effect that the 
veteran had mild but stable 
chronic renal failure that "may be 
due to Lithium nephropathy" and 
that the only way to be sure was 
to do a renal biopsy, that the 
veteran preferred to avoid).  

f.	If a response to any of the 
questions cannot be made without 
resort to speculation that should 
be noted on the examination 
report(s).  A rationale should be 
provided for all opinions 
expressed.  The veteran's claims 
file must be made available to the 
examiner(s) in conjunction with 
the examination(s), and the 
examination report(s) should 
indicate whether the veteran's 
medical records were reviewed.

2.	Thereafter, the RO/AMC should 
readjudicate the veteran's claim for 
service connection for chronic renal 
failure as secondary to his service-
connected PTSD.  If the benefits sought 
on appeal remain denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal since the February 2006 SSOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




